  Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 1 of 14 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
MAIN VALLEY REALTY, LTD.,                            )
                                                     )
                              Defendant.             )


                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, MAIN VALLEY REALTY, LTD., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

MAIN VALLEY REALTY, LTD., failure to remove physical barriers to access and violations of

Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                1
     Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 2 of 14 PageID #: 2




        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, MAIN VALLEY REALTY, LTD. (hereinafter “MAIN VALLEY

REALTY, LTD.”) is a Texas limited company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, MAIN VALLEY REALTY, LTD., may be properly served with

process via its registered agent for service, to wit: c/o Thomas J. Colven, III, Registered Agent,

1401 Burnham Drive, Plano, TX 75093.

                                  FACTUAL ALLEGATIONS

        9.      On or about March 29, 2021, Plaintiff was a customer at “Big Jack’s BBQ,” a

business located at 1168 W. Main Street, Lewisville, TX 75067, referenced herein as “Big

Jack’s BBQ”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit

2.



                                                 2
  Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 3 of 14 PageID #: 3




       10.     Defendant, MAIN VALLEY REALTY, LTD., is the owner or co-owner of the

real property and improvements that Big Jack’s BBQ is situated upon and that is the subject of

this action, referenced herein as the “Property.”

       11.     Defendant, MAIN VALLEY REALTY, LTD., as property owner, is responsible

for complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, MAIN VALLEY REALTY, LTD., and a tenant

allocating responsibilities for ADA compliance within the unit the tenant operates, that lease is

only between the property owner and the tenant and does not abrogate the Defendant’s

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Big Jack’s BBQ and other businesses at the Property, located

at 1168 W. Main Street, Lewisville, TX 75067, Denton County Property Appraiser’s property

identification number 20066 (“the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 14 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.



                                                    3
  Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 4 of 14 PageID #: 4




       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,


                                                  4
  Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 5 of 14 PageID #: 5




               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January


                                                   5
  Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 6 of 14 PageID #: 6




26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, MAIN VALLEY REALTY, LTD., has discriminated against Plaintiff

(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).



                                                6
  Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 7 of 14 PageID #: 7




       29.     Defendant, MAIN VALLEY REALTY, LTD., will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, MAIN VALLEY

REALTY, LTD., is compelled to remove all physical barriers that exist at the Property, including

those specifically set forth herein, and make the Property accessible to and usable by Plaintiff

and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In front of Unit 1166, the access aisle to the accessible parking space is not level

               due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (ii)    In front of Unit 1166, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (iii)   In front of Unit 1166, the accessible ramp side flares have a slope in excess of

               1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This violation

               would make it dangerous and difficult for Plaintiff to access the units of the

               Property.



                                                   7
Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 8 of 14 PageID #: 8




   (iv)     In front of Unit 1158, the ground surfaces of the accessible space have vertical

            rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

            have broken or unstable surfaces or otherwise fail to comply with Sections 502.4,

            302 and 303 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to access the units of the Property.

   (v)      In front of Unit 1158, the accessible parking space is missing an identification

            sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

            would make it difficult for Plaintiff to locate an accessible parking space.

   (vi)     Near Unit 1158, the Property has an accessible ramp leading from the accessible

            parking space to the accessible entrances with a slope exceeding 1:12 in violation

            of Section 405.2 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to access the units of the Property.

   (vii)    For the accessible ramp serving the accessible parking space near Unit 1158, due

            to a policy of not having parking stops for the parking spaces directly adjacent to

            the accessible ramp, cars routinely pull up all the way to the curb and the "nose"

            of the vehicle extends into the clear space of the accessible ramp causing the

            accessible ramp to routinely have clear widths below the minimum thirty-six

            (36") inch requirement specified by Section 405.5 of the 2010 ADAAG

            Standards. This violation would make it dangerous and difficult for Plaintiff to

            access exterior public features of the Property.

   (viii)   For the accessible ramp serving the accessible parking space near Unit 1158, due

            to a policy of not having parking stops for the parking spaces directly adjacent to

            the accessible ramp, cars routinely pull up all the way to the curb and the "nose"



                                              8
Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 9 of 14 PageID #: 9




           of the vehicle extends into the clear space of the accessible ramp, as a result, in

           violation of section 502.7 of the 2010 ADAAG Standards, parking spaces are not

           properly designed so that parked cars and vans cannot obstruct the required clear

           width of adjacent accessible routes.

   (ix)    Due to the barriers to access and violations of the 2010 ADAAG standards

           identified in (vii) and (viii) above, the accessible parking space near Unit 1158 is

           not on an accessible route an is therefore in violation of section 208.3.1 of the

           2010 ADAAG Standards.

   (x)     There is no accessible route connecting the different buildings of the property. As

           a result, the Property is in violation of Section 206.2.2 of the 2010 ADAAG

           standards. This violation would make it difficult for Plaintiff to access public

           features of the Property.

   (xi)    In front of Big Jack’s BBQ, due to a policy of placing a large potted plant and

           large picnic table in the exterior accessible route, there are publicly accessible

           areas of the Property having accessible routes with clear widths below the

           minimum 36 (thirty-six) inch requirement as required by Section 403.5.1 of the

           2010 ADAAG standards. This violation would make it dangerous and difficult for

           Plaintiff to access exterior public features of the Property.

   (xii)   In front of Unit 1172, the access aisle to the accessible parking space is not level

           due to the presence of an accessible ramp in the access aisle in violation of

           Section 502.4 of the 2010 ADAAG standards. This violation would make it

           dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

           the Property.



                                             9
Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 10 of 14 PageID #: 10




    (xiii)   In front of Unit 1172, the accessible curb ramp is improperly protruding into the

             access aisle of the accessible parking space in violation of Section 406.5 of the

             2010 ADAAG Standards. This violation would make it difficult and dangerous

             for Plaintiff to exit/enter their vehicle.

    (xiv)    In front of Unit 1172, one of the accessible parking spaces is not located on the

             shortest distance to the accessible route leading to the accessible entrances in

             violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

             make it difficult for Plaintiff to access the units of the Property.

    (xv)     In front of Unit 1156, the accessible parking space is missing an identification

             sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

             would make it difficult for Plaintiff to locate an accessible parking space.

    (xvi)    In front of Unit 1156, the Property has an accessible ramp leading from the

             accessible parking space to the accessible entrances with a slope exceeding 1:12

             in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

             make it dangerous and difficult for Plaintiff to access the units of the Property.

    (xvii) In front of Unit 1156, there is a vertical rise at the base of the accessible ramp that

             is in excess of a ¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010

             ADAAG standards. This violation would make it dangerous and difficult for

             Plaintiff to access public features of the Property.

    (xviii) In front of Unit 1156, the road surface immediately adjacent to the accessible

             ramp has a counter slope in excess of 1:20 in violation of section 406.2 of the

             2010 ADAAG Standards. This violation would make it dangerous and difficult

             for Plaintiff to utilize this accessible ramp.



                                                10
 Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 11 of 14 PageID #: 11




       (xix)   At Unit 1106 (Autozone), the maneuvering clearance of the accessible entrance is

               not level in violation of Section 404.2.4.4 of the 2010 ADAAG standards. Not all

               entrance doors and doorways comply with Section 404 of the 2010 ADAAG

               standards, this is a violation of Section 206.4 of the 2010 ADAAG standards. This

               violation would make it difficult for Plaintiff to access the units of the Property.

       (xx)    In between Autozone and Dollar General, due to the presence of a large gouge,

               the ground surfaces of the accessible space and associated access aisle have

               vertical rises of approximately an inch in height, are not stable or slip resistant,

               have broken or unstable surfaces or otherwise fail to comply with Sections 502.4,

               302 and 303 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (xxi)   In between Autozone and Dollar General, due to the presence of a shopping cart

               corral within 36 inches of the top of the ramp, the accessible ramp lacks a clear

               and level landing in violation of section 406.4 of the 2010 ADAAG Standards.

               This violation would make it difficult and dangerous for Plaintiff to utilize this

               ramp as it would cause him to turn on a sloped surface.

       (xxii) In front of Unit 1116, the accessible parking space is missing an identification

               sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

               would make it difficult for Plaintiff to locate an accessible parking space.

       (xxiii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.



                                                 11
 Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 12 of 14 PageID #: 12




        32.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

        33.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        34.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        35.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, MAIN

VALLEY REALTY, LTD., has the financial resources to make the necessary modifications

since all four Properties are valued at $9,033,434.00 according to the Property Appraiser

website.

        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with



                                                12
 Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 13 of 14 PageID #: 13




the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

MAIN VALLEY REALTY, LTD., is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, MAIN VALLEY REALTY, LTD.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, MAIN VALLEY REALTY, LTD., pursuant to 42 U.S.C. §§ 12188

and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, MAIN

VALLEY REALTY, LTD., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, MAIN VALLEY REALTY, LTD., in violation of

               the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, MAIN

               VALLEY REALTY, LTD., from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, MAIN VALLEY REALTY,

               LTD., to (i) remove the physical barriers to access and (ii) alter the subject

               Property to make it readily accessible to and useable by individuals with

               disabilities to the extent required by the ADA;



                                                 13
Case 4:21-cv-00290-SDJ Document 1 Filed 04/12/21 Page 14 of 14 PageID #: 14




    (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

          and costs; and

    (e)   That the Court grant such further relief as deemed just and equitable in light of the

          circumstances.

                                        Dated: April 12, 2021.

                                        Respectfully submitted,

                                        Law Offices of
                                        THE SCHAPIRO LAW GROUP, P.L.

                                        /s/ Douglas S. Schapiro
                                        Douglas S. Schapiro, Esq.
                                        State Bar No. 54538FL
                                        Attorney-in-Charge of Plaintiff
                                        The Schapiro Law Group, P.L.
                                        7301-A W. Palmetto Park Rd., #100A
                                        Boca Raton, FL 33433
                                        Tel: (561) 807-7388
                                        Email: schapiro@schapirolawgroup.com


                                        ATTORNEYS FOR PLAINTIFF
                                        ANTHONY CAIRNS




                                           14
